Citation Nr: 0127623	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  99-20 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for a left knee 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from November 1970 to 
September 1972, and from January 1979 to April 1979.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Cleveland, Ohio, which denied 
the benefit sought on appeal.  The Board remanded the case to 
the RO in March 2001 so that the veteran could be scheduled 
for a hearing before a member of the Board at the RO.  A 
hearing was thereafter held before the undersigned Board 
member in September 2001.  The case is now once again before 
the Board for appellate consideration.


REMAND

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran essentially claims that his service-connected 
left knee disability causes him to experience severe pain, 
especially in the morning; instability; increased 
fatigability; and swelling.  The veteran has also asserted 
that he receives treatment for his left knee disorder at a VA 
medical facility approximately four times a year.  Id.  

The veteran's service-connected left knee disability has been 
determined to be 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257 and 5262.  It is noted that a 
rating in excess of 20 percent is achievable pursuant to both 
of these Diagnostic Codes.

The Board observes that the veteran was last afforded a VA 
orthopedic examination in November 1998.  The diagnosis was 
residual injury of the left knee with ACL [anterior cruciate 
ligament] insufficiency.  Review of the examination report 
shows that the veteran complained of swelling, giving way of 
the knee, locking, and fatigability.  Examination revealed 
tenderness and soreness medially and laterally.  Range of 
motion was reported as zero to 130 degrees of flexion with 
pain.  The left knee was noted to be stable to mediolateral 
testing, and loose to AP [anterior-posterior] testing.  The 
examiner also reported positive drawer and Lachmans 
examination testing findings, which indicated, according to 
the report, that the ACL was insufficient.  

Following its review of the examination report, the Board 
observes that the above-discussed November 1998 VA orthopedic 
examination does not, as indicated by the veteran's 
accredited representative as part of an Appellant's Brief 
dated in September 2000, appear to have sufficiently complied 
with the requirements set out by the United States Court of 
Appeals for Veterans Claims (Court) in DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Specifically, review of the 
examination report does not show that the effects of the 
disability upon ordinary use, and the functional impairment 
due to pain, weakened movement, excess fatigability, or 
incoordination were sufficiently considered as to the 
veteran's service-connected left knee disability.  Also, the 
manner in which the examiner reported range of motion 
findings regarding the veteran's left knee presents some 
confusion to the Board in its attempt to reconcile these 
findings with the applicable diagnostic codes.  See 38 C.F.R. 
§ 4.71a (2001).  Thus, the Board is of the opinion that a 
thorough and contemporaneous examination should be conducted 
to ascertain the effect of the disability on the veteran's 
functional capabilities, as well as all other pertinent 
matters. 

The Board also notes that review of the examination worksheet 
used in the scheduling of the above-mentioned November 1998 
VA examination shows that it was indicated that the claims 
file was not to accompany the veteran to the examination.  
The Board notes that such a medical examination should "take 
into account the records of prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991); 38 C.F.R. § 4.2 (2001) ("[i]f a diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes").  

Also, as indicated above, the veteran indicated in the course 
of his September 2001 hearing that he receives treatment at a 
VA medical facility approximately four times a year.  Review 
of the record shows that the most recent VA medical record on 
file is dated in June 1999, from the VA Medical Center 
(VAMC), Wade Park division, located in Cleveland, Ohio.  As 
such, a remand is required to obtain current records 
regarding treatment received by the veteran for his left knee 
disability.  Moreover, VA is charged with constructive, if 
not actual, knowledge of evidence generated by VA.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2001).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his service-connected left 
knee disability, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records (not already in the claims 
folder), should then be requested.  All 
records obtained should be added to the 
claims folder. 

2.  The RO should contact the veteran in 
order to ascertain the dates of treatment 
and location of the VA medical facility 
where he claims to be treated for his 
service-connected left knee.  The RO 
should thereafter take the appropriate 
action to obtain all VA treatment records 
named by the veteran.  In addition, the 
RO should seek to obtain all medical 
records associated with treatment 
afforded the veteran for his service-
connected left knee disability from the 
VAMC, Wade Park division, located in 
Cleveland, Ohio dated from June 1999 to 
the present.  See Bell, supra.  

3.  Following completion of the above 
development, the RO should schedule the 
veteran for a VA examination by an 
orthopedist for the purpose of assessing 
the current severity of the veteran's 
service-connected left knee disability.  
All indicated studies, including X-rays, 
should be performed, and all findings 
should be set forth in detail.  The left 
knee should be examined for degrees of 
both active and passive range of motion 
and any limitation of function of the 
parts affected by limitation of motion.  
The examiner should also be asked to note 
the normal ranges of motion of the knee.  
Additionally, the examiner should be 
requested to determine whether the left 
knee exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or when the left knee is used repeatedly 
over a period of time.  As noted above, 
the claims folder and a copy of this 
Remand must be made available to and 
thoroughly reviewed by the examiner prior 
to the examination.  A complete rationale 
for any opinions expressed should be 
included in the examination report.

4.  The RO is to ensure that copies of all 
correspondence sent to the veteran with 
regard to the scheduling of the 
examination is made part of the claims 
folder.  The RO is also requested to 
notify the veteran of 38 C.F.R. § 3.655 
(2001).

5.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO must 
review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 
3.159 are fully complied with and 
satisfied.

6.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2001).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


